 



Exhibit 10.25.2
OMNIBUS AMENDMENT
DATED AS OF JUNE 20, 2007
BY AND AMONG
CARDINAL HEALTH FUNDING, LLC,
GRIFFIN CAPITAL, LLC,
THE CONDUITS PARTY HERETO,
THE FINANCIAL INSTITUTIONS PARTY HERETO,
THE MANAGING AGENTS PARTY HERETO
and
JPMORGAN CHASE BANK, N.A.,
as Agent
 
AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
AMENDMENT NO. 3 TO AMENDED AND RESTATED
RECEIVABLES SALE AGREEMENT
 

 



--------------------------------------------------------------------------------



 



OMNIBUS AMENDMENT
          This OMNIBUS AMENDMENT (this “Omnibus Amendment”), dated as of
June 20, 2007, by and among Cardinal Health Funding, LLC (“Funding”), Griffin
Capital, LLC, individually and as Servicer under and as defined in the
Receivables Purchase Agreement referred to below (“Griffin” or “Servicer”), each
entity signatory hereto as a Conduit (each a “Conduit” and collectively, the
“Conduits”), each entity signatory hereto as a Financial Institution (each a
“Financial Institution” and, collectively with the Conduits, the “Purchasers”),
each entity signatory hereto as a Managing Agent (each a “Managing Agent” and
collectively, the “Managing Agents”) and JPMorgan Chase Bank, N.A. (successor by
merger to Bank One, NA (Main Office Chicago)), as the Agent (the “Agent”).
RECITALS
          Funding, Servicer, the Purchasers, the Managing Agents and the Agent
have entered into that certain Second Amended and Restated Receivables Purchase
Agreement, dated as of October 31, 2006 (the “Receivables Purchase Agreement”),
which amended and restated that certain Amended and Restated Receivables
Purchase Agreement, dated as of May 21, 2004, as amended from time to time (the
“Prior Receivables Purchase Agreement”).
          In connection with the Receivables Purchase Agreement, Griffin and
Funding entered into that certain Amended and Restated Receivables Sale
Agreement, dated as of May 21, 2004, as amended by the Omnibus Amendment
thereto, dated as of August 18, 2004, and as further amended by the Omnibus
Limited Waiver and Second Omnibus amendment thereto, dated as of September 24,
2004 (as so amended, the “Receivables Sale Agreement”).
          Griffin and Cardinal Health 110, Inc. (“CH 110”) have entered into
that certain Second Amended and Restated Receivables Purchase and Sale
Agreement, dated as of May 21, 2004 (the “CH 110 Griffin RPA”).
          Cardinal Health 411, Inc. (“CH 411”) desires to become a party to that
certain Receivables Purchase and Sale Agreement, dated as of the date hereof
(the “Effective Date”), by and between Griffin and CH 411 (the “CH 411 Griffin
RPA”) upon the terms and conditions set forth therein.
          The parties hereto desire to amend certain provisions of the
Receivables Purchase Agreement and the Receivables Sale Agreement as more fully
described herein.
A G R E E M E N T
          NOW, THEREFORE, in consideration of the premises herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged by the parties hereto, the parties hereto agree as follows:
     SECTION 1. Definitions. Capitalized terms used herein and not defined
herein shall have the respective meanings assigned thereto in the Receivables
Purchase Agreement.

1



--------------------------------------------------------------------------------



 



     SECTION 2. Amendments to Receivables Purchase Agreement. Subject to the
terms and conditions set forth herein, the Receivables Purchase Agreement is
hereby amended as follows:
          (a) The definition of “Griffin RPA” set forth in Exhibit I of the
Receivables Purchase Agreement is hereby amended and restated in its entirety as
follows:
“Griffin RPA” means each of (i) that certain Second Amended and Restated
Receivables Purchase and Sale Agreement, dated as of May 21, 2004, by and
between Griffin and Cardinal Health 110, Inc., a Delaware corporation, formerly
known as Whitmire Distribution Corporation, and as successor by merger to
Cardinal Syracuse, Inc., a New York corporation, Ohio Valley-Clarksburg, Inc., a
Delaware corporation, Cardinal Health 106, Inc., a Massachusetts corporation,
and Cardinal Health 103, Inc., a Mississippi corporation, and (ii) that certain
Receivables Purchase and Sale Agreement, dated as of the date hereof, by and
between Griffin and Cardinal Health 411, Inc., an Ohio corporation, as each of
the foregoing may be amended, restated or otherwise modified from time to time.
          (b) The definition of “Originator” set forth in Exhibit I of the
Receivables Purchase Agreement is hereby amended and restated in its entirety as
follows:
“Originator” means each of (i) Cardinal Health 110, Inc., a Delaware
corporation, formerly known as Whitmire Distribution Corporation, and as
successor by merger to each of Cardinal Syracuse, Inc., a New York corporation,
Ohio Valley-Clarksburg, Inc., a Delaware corporation, Cardinal Health 103, Inc.,
a Mississippi corporation, and Cardinal Health 106, Inc., a Massachusetts
corporation, and (ii) Cardinal Health 411, Inc., an Ohio corporation, each in
its capacity as seller under the applicable Griffin RPA.
          (c) Section 7.1(j)(ii)(D) is hereby amended and restated in its
entirety as follows:
(D) not, and will not permit any other Person, to remit, deposit, credit or
otherwise transfer any funds other than Collections, Brokerage Receivables and
immaterial amounts of other receipts not constituting Collections to any
Lock-Box or Collection Account.
     SECTION 3. Amendments to the Receivables Sale Agreement. Subject to the
terms and conditions set forth herein, the Receivables Sale Agreement is hereby
amended as follows:
          (a) The following definitions are hereby added to Exhibit I of the
Receivables Sale Agreement in appropriate alphabetical order:

2



--------------------------------------------------------------------------------



 



“Additional Originator” means Cardinal Health 411, Inc., an Ohio corporation.
“Existing Originator” means Cardinal Health 110, Inc., a Delaware corporation,
formerly known as Whitmire Distribution Corporation, and as successor by merger
to each of Cardinal Syracuse, Inc., a New York corporation, Ohio
Valley-Clarksburg, Inc., a Delaware corporation, Cardinal Health 103, Inc., a
Mississippi corporation, and Cardinal Health 106, Inc., a Massachusetts
corporation.
          (b) Section 4.1(e)(ii)(A) of the Receivables Sale Agreement is hereby
amended by amending and restating such section to read as follows:
(A) on or prior to June 29, 2000 with respect to Griffin and the Existing
Originator, and on or prior to the date hereof with respect to the Additional
Originator, mark its master data processing records and other books and records
relating to the Receivables with a legend, acceptable to Buyer (or its assigns),
describing Buyer’s ownership interests in the Receivables and further describing
the Purchase Interests of the Agent (on behalf of the Purchasers) under the
Receivables Purchase Agreement and
          (c) Section 4.1(i)(ii)(D) is hereby amended and restated in its
entirety as follows:
(D) not, and will not permit any other Person, to remit, deposit, credit or
otherwise transfer any funds other than Collections, Brokerage Receivables and
immaterial amounts of other receipts not constituting Collections to any
Lock-Box or Collection Account.
     SECTION 4. Amendment to the Transaction Documents. Subject to the terms and
conditions set forth herein, the parties hereto agree that, from and after the
Effective Date, any reference to “Originator” contained in any Transaction
Document shall mean and be a reference to “Originator” as defined in the
Receivables Purchase Agreement as amended by this Omnibus Amendment.
     SECTION 5. Conditions to Effectiveness of this Omnibus Amendment. This
Omnibus Amendment shall become effective as of the date hereof, subject to the
satisfaction of the following conditions:
          (a) Omnibus Amendment. The Agent shall have received executed
counterparts of this Omnibus Amendment, duly executed by each of the parties
hereto.
          (b) Receivables Purchase and Sale Agreement. The Agent shall have
received an executed CH 411 Griffin RPA.

3



--------------------------------------------------------------------------------



 



          (c) Amendment to CH 110 Griffin RPA. The Agent shall have received an
executed Amendment No. 1 to Second Amended and Restated Receivables Purchase and
Sale Agreement, dated as of the date hereof, by and between Griffin and CH 110
(the “Amendment to CH 110 Griffin RPA”).
          (d) Second Amended and Restated Performance Guaranty. The Agent shall
have received an executed Second Amended and Restated Performance Guaranty,
dated as of the date hereof (the “Second A&R Performance Guaranty”), by
Performance Guarantor in favor of Funding.
          (e) Second Amended and Restated Cash Management Agreement. The Agent
shall have received an executed Second Amended and Restated Cash Management
Agreement, dated as of the date hereof, by and among Cardinal Health, Inc., an
Ohio corporation (“CHI”), Griffin, Funding, CH 110, CH 411 and Cardinal Health
2, Inc., a Nevada corporation, as Funding’s administrator.
          (f) Secretary’s Certificates. The Agent shall have received the
following certificates, with appropriate exhibits attached:

  (i)   a certificate of the Secretary or Assistant Secretary of CH 411
certifying (A) the names and signatures of the officers authorized on its behalf
to execute the CH 411 Griffin RPA and any other documents to be delivered by it
thereunder, (B) a copy of the articles of incorporation and by-laws of CH 411
each as in effect on the Effective Date, and (C) resolutions of the Board of
Directors of CH 411 authorizing the executions and delivery by CH 411 of the CH
411 Griffin RPA and the other documents to be delivered by it thereunder;    
(ii)   a certificate of the Secretary or Assistant Secretary of Performance
Guarantor certifying (A) the names and signature of the officers authorized on
its behalf to execute the Second A&R Performance Guaranty and any other
documents to be delivered by it in connection therewith, (B) a copy of the
articles of incorporation and by-laws of Performance Guarantor each as in effect
on the date of the execution and delivery of the Second A&R Performance Guaranty
and (C) resolutions of the Board of Directors of the Performance Guarantor
authorizing Performance Guarantor’s execution, delivery and performance of the
Second A&R Performance Guaranty and any other documents to be delivered by it in
connection therewith;     (iii)   a certificate of the Secretary or Assistant
Secretary of Griffin (A) certifying the names and signature of the officers
authorized on its behalf to execute the CH 411 Griffin RPA and this Omnibus
Amendment and any other documents to be delivered by Griffin in connection
therewith or herewith, (B) certifying a copy of the

4



--------------------------------------------------------------------------------



 



      operating agreement of Griffin and the certificate of formation of Griffin
and (C) resolutions of the Sole Manager of Griffin authorizing Griffin’s
execution, delivery and performance of the CH 411 RPA, and this Omnibus
Amendment and any other documents to be delivered by Griffin in connection
therewith or herewith; and     (iv)   a certificate of the Secretary or
Assistant Secretary of Funding (A) certifying the names and signature of the
officers authorized on its behalf to execute this Omnibus Amendment and any
other documents to be delivered by Funding in connection herewith,
(B) certifying a copy of the operating agreement and certificate of formation of
Funding, and (C) resolutions of the Board of Managers of Funding authorizing
Funding’s execution, delivery and performance of this Omnibus Amendment and any
other documents to be delivered by Funding in connection herewith.

          (g) Good Standing Certificates. The Agent shall have received (i) a
good standing certificate for CH 411 issued by the Secretary of State of Ohio,
(ii) a good standing certificate for Performance Guarantor issued by the
Secretary of State of Ohio, (iii) a good standing certificate for Griffin issued
by the Secretary of State of Nevada and (iv) a good standing certificate for
Funding issued by the Secretary of State of Nevada.
          (h) Financing Statements and Financing Statement Amendments. The Agent
shall have received time stamped receipt copies of the following financing
statements and financing statement amendments:

  (i)   proper financing statements duly filed under the UCC on or before the
date hereof in the office of the Secretary of State of the states of Ohio naming
CH 411 as debtor and Griffin as secured party, Funding as assignee and the Agent
as further assignee, in order to perfect the interests contemplated by the CH
411 Griffin RPA;     (ii)   proper financing statement amendments, duly filed
under the UCC on or before the date hereof in the office of the Secretary of
State of the state of Nevada, amending any existing UCC financing statements
naming Griffin as debtor and Funding or the Agent as secured party necessary in
order to perfect the interests contemplated by the Receivables Purchase
Agreement and the Receivables Sale Agreement, as amended by this Omnibus
Amendment; and     (iii)   proper financing statement amendments, duly filed
under the UCC on or before the date hereof in the office of the Secretary of
State of the states of Nevada, amending any existing UCC financing statements
naming Funding as debtor and the Agent as secured party necessary in order to
perfect the interests contemplated by

5



--------------------------------------------------------------------------------



 



      the Receivables Purchase Agreement, as amended by this Omnibus Amendment.

          (i) Opinions of Counsel. The Agent shall have received the following:

  (i)   An opinion of legal counsel for CH 411 in form and substance acceptable
to the Agent, addressing (i) valid existence and good standing, power and
authority, due authorization, execution and delivery, enforceability of the CH
411 Griffin RPA and related documents, no violation of law, constituent
documents or other agreements, no creation of an adverse lien, no adverse
proceedings, and no governmental approvals and (ii) the validity and perfection
of the security interest created by the CH 411 Griffin RPA, and in each case
such other matters as the Agent may reasonably request.     (ii)   An opinion of
legal counsel for Griffin in form and substance acceptable to the Agent,
addressing (i) valid existence and good standing, power and authority, due
authorization, execution and delivery, enforceability of the CH 411 Griffin RPA
and the Receivables Sale Agreement as amended hereby, no violation of law,
constituent documents or other agreements, no creation of an adverse lien, no
adverse proceedings, and no governmental approvals and (ii) the validity and
perfection of the security interest created by the Receivables Sale Agreement,
and in each case such other matters as the Agent may reasonably request.    
(iii)   An opinion of legal counsel for the Seller Parties and Performance
Guarantor in form and substance acceptable to the Agent, addressing valid
existence and good standing, power and authority, due authorization, execution
and delivery, enforceability of the Performance Guaranty, the Receivables
Purchase Agreement as amended hereby, this Omnibus Amendment and related
documents, no violation of law, constituent documents or other agreements, no
creation of an adverse lien, no adverse proceedings, and no governmental
approvals and such other matters as the Agent may reasonably request.     (iv)  
An opinion of legal counsel for Funding in form and substance acceptable to the
Agent, addressing (i) valid existence and good standing, power and authority,
due authorization, execution and delivery, enforceability of the and the
Receivables Purchase Agreement as amended hereby, no violation of law,
constituent documents or other agreements, no creation of an adverse lien, no
adverse proceedings, and no governmental approvals and (ii) the validity and
perfection of the security interest created by the Receivables Purchase
Agreement, and in each case such other matters as the Agent may reasonably
request.

6



--------------------------------------------------------------------------------



 



  (v)   A “true sale” opinion of counsel for CH 411 with respect to the
transactions contemplated by the CH 411 Griffin RPA and a “true sale” and
“substantive consolidation” opinion of counsel for Griffin with respect to the
transactions contemplated by the Receivables Sale Agreement as amended by this
Omnibus Amendment.

          (j) Representations and Warranties. As of the date hereof, both before
and after giving effect to this Omnibus Amendment, all of the representations
and warranties of Funding, Griffin and Servicer contained in the Receivables
Sale Agreement, the Receivables Purchase Agreement and in each other Transaction
Document, in each case, as amended hereby (other than those that speak expressly
only as of a different date) shall be true and correct in all material respects
as though made on the date hereof (and by its execution hereof, each of Funding,
Griffin and Servicer shall be deemed to have represented and warranted such).
          (k) No Amortization Event. As of the date hereof, both before and
after giving effect to this Omnibus Amendment, no Amortization Event or
Potential Amortization Event shall have occurred and be continuing (and by its
execution hereof, each of Funding and Servicer shall be deemed to have
represented and warranted such).
          (l) Fourth Amendment to Five Party Agreement Relating to Lockbox
Services. The Agent shall have received an executed Fourth Amendment to Five
Party Agreement Relating to Lockbox Services, dated as of the date hereof, by
and among CHI, Griffin, Funding, the Agent and Bank of America, N.A.
     SECTION 6. Miscellaneous.
          (a) Effect; Ratification. The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written, and shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of the
Receivables Purchase Agreement, the Receivables Sale Agreement, any other
Transaction Document or of any other instrument or agreement referred to
therein; or (ii) prejudice any right or remedy which any Purchaser or the Agent
may now have or may have in the future under or in connection with the
Receivables Purchase Agreement, the Receivables Sale Agreement, any other
Transaction Document or any other instrument or agreement referred to therein.
Each reference in the Receivables Purchase Agreement or the Receivables Sale
Agreement, as applicable, to “this Agreement,” “herein,” “hereof” and words of
like import shall mean such agreement, as amended hereby, and each reference in
the Transaction Documents to “Receivables Purchase Agreement,” the “Purchase
Agreement” or the Receivables Purchase Agreement or to “Receivables Sale
Agreement,” the “Sale Agreement” or the Receivables Sale Agreement shall mean
the Receivables Purchase Agreement or the Receivables Sale Agreement, as
applicable, as amended hereby. This Omnibus Amendment shall be construed in
connection with and as part of the Receivables Purchase Agreement and the
Receivables Sale Agreement, as applicable, and all terms, conditions,
representations, warranties, covenants and agreements set forth in each such
agreement and each other instrument or agreement referred to therein, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.

7



--------------------------------------------------------------------------------



 



          (b) Transaction Documents. This Omnibus Amendment is a Transaction
Document executed pursuant to the Receivables Purchase Agreement and the
Receivables Sale Agreement and shall be construed, administered and applied in
accordance with the terms and provisions thereof.
          (c) Costs, Fees and Expenses. Funding agrees to reimburse the Agent,
each Managing Agent and each Purchaser on demand for all costs, fees and
expenses incurred by the Agent, each Managing Agent and each Purchaser
(including, without limitation, the reasonable fees and expenses of counsels to
the Agent, each Managing Agent and each Purchaser) incurred in connection with
the preparation, execution and delivery of this Omnibus Amendment.
          (d) Counterparts; Severability. This Omnibus Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
instrument. Any provisions of this Omnibus Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          (e) GOVERNING LAW. THIS OMNIBUS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
          (f) WAIVER OF TRIAL BY JURY. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS OMNIBUS AMENDMENT OR ANY MATTER ARISING
HEREUNDER OR THEREUNDER.
          (g) Consent to Amendment to CH 110 Griffin RPA. The Agent and each
Financial Institution hereby (i) consents to the Amendment to CH 110 Griffin RPA
and (ii) deems this paragraph to satisfy Section 7.1(i)(xiv) of the Receivables
Purchase Agreement, Section 4.1(h)(ii) of the Receivables Sale Agreement and any
other provision of any Transaction Document requiring the consent of the Agent
and/or any Financial Institution to the Amendment to CH 110 Griffin RPA.
          (h) Condition Subsequent to the Closing Date. Not later than fourteen
(14) days after the date hereof (unless the Agent shall have extended such date
in its sole discretion), the Agent shall have received an executed First
Amendment to Deposit Account Control Agreement, by and among Wachovia Bank,
National Association, Griffin, Funding and the Agent, in form and substance
reasonably satisfactory to the Agent.
(Signature Pages Follow)

8



--------------------------------------------------------------------------------



 



           IN WITNESS WHEREOF, the undersigned have caused this Omnibus
Amendment to be executed as of the date first above written.

                  CARDINAL HEALTH FUNDING, LLC,
as Seller    
 
           
 
  By:
Name:   /s/ Jeffrey W. Proctor
 
Jeffrey W. Proctor    
 
  Title:   President    
 
                GRIFFIN CAPITAL, LLC,
individually and as Servicer    
 
           
 
  By:
Name:   /s/ Jeffrey W. Proctor
 
Jeffrey W. Proctor    
 
  Title:   President    

Omnibus Amendment

S-1



--------------------------------------------------------------------------------



 



                  FALCON ASSET SECURITIZATION COMPANY LLC, as a Conduit    
 
           
 
  By:
Name:   /s/ Ronald J. Atkins
 
Ronald J. Atkins    
 
  Title:   Vice President    
 
                JPMORGAN CHASE BANK, N.A.,
as a Financial Institution and as Agent    
 
           
 
  By:
Name:   /s/ Ronald J. Atkins
 
Ronald J. Atkins    
 
  Title:   Vice President    

Omnibus Amendment

S-2



--------------------------------------------------------------------------------



 



                  LIBERTY STREET FUNDING CORP., as a Conduit    
 
           
 
  By:
Name:   /s/ Jill A. Gordon
 
Jill A. Gordon    
 
  Title:   Vice President    
 
                THE BANK OF NOVA SCOTIA,
as a Financial Institution and as a Managing Agent    
 
           
 
  By:   /s/ Norman Last    
 
           
 
  Name:   Norman Last    
 
  Title:   Managing Director    

Omnibus Amendment

S-3



--------------------------------------------------------------------------------



 



                  WINDMILL FUNDING CORPORATION, as a
Conduit    
 
           
 
  By:
Name:   /s/ Bernard J. Angelo
 
Bernard J. Angelo    
 
  Title:   Vice Presiden    
 
                ABN AMRO BANK N.V.,
as a Financial Institution and as a Managing Agent    
 
           
 
  By:   /s/ Kristina Neville    
 
           
 
  Name:   Kristina Neville    
 
  Title:   Vice President    
 
           
 
  By:   /s/ David J. Donofrio    
 
           
 
  Name:   David J. Donofrio    
 
  Title:   Director    

Omnibus Amendment

S-4